DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

It should be noted that in the Response to Office Action filed on 01/22/2021, on line 1 of each page of pages from page 3 to page 18, “Serial No. 12/107,688        Docket No. 10048839US01” should read as “Serial No. 16/246,126        Docket No. 10180455US01”.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Jesse Bucholtz on 03/03/2021.

The application has been amended as follows: 

CLAIMS
Claims 1, 3, 14-15 have been amended and claims 17-36 have been canceled as below.

1.    (Currently Amended) An electronic apparatus comprising:
a memory and at least one processor and/or at least one circuit to perform the operations of the following units:
a control unit configured to control, in response to a user operating an operation member having a plurality of selectable operation levels associated with a respective control setting, the electronic apparatus according to the respective control setting associated with an operation level;
a setting unit configured to assign a control setting to one or more of the plurality of selectable operation levels of the operation member; and
a display control unit configured to (i) display a setting screen for setting, based on a setting instruction from [[a]] the user, one or more control settings to be assigned by the setting unit, wherein the setting screen includes (a) items indicating the operation level and the control setting assigned to the operation level and (b) a level display item, (ii) display, in response to [[a]] the user operating the operation member while the setting screen is displayed, an indicator in the level display item to show the operation level that is being selected by the user operation of the operation member, and (iii) select the operation level by selecting one of the items on the setting screen and change the control setting assigned to the 

the operation level.

14.    (Withdrawn - Currently Amended) The electronic apparatus according to claim 1, wherein the operation member is any one of: (i) an operation member configured to detect acceleration on the operation member, whereby [[the]] an amount of acceleration selects the operation level; (ii) an operation member including a horizontally-rotatable operation portion, whereby [[the]] an amount of horizontal rotation selects the operation level; (iii) an operation member including a vertically-movable operation portion, whereby [[the]] an amount of vertical movement selects the operation level; and (iv) a three-dimensional (3D) stick, whereby [[the]] an amount of movement of the stick selects the operation level.

15.    (Currently Amended) A method for controlling an electronic apparatus, the method comprising:
controlling, in response to a user operating an operation member having a plurality of selectable operation levels associated with a respective control setting, the electronic apparatus according to the respective control setting associated with an operation level;
assigning a control setting to one or more of the plurality of selectable operation levels of the operation member;
displaying a setting screen for setting, based on a setting instruction from the user, one or more control settings that are to be assigned, wherein the setting screen includes (a) items indicating the operation level and the control setting assigned to the operation level, and (b) a level display item; and
the user operating the operation member while the setting screen is displayed, an indicator in the level display item to show the operation level that is being selected by [[a]] the user operation of the operation member; and
selecting the operation level by selecting one of the items on the setting screen and change the control setting assigned to the selected operation level by changing operation.

17-36. (canceled).

Reasons for Allowance
Claims 1, 3-16 are allowed.
Note that since claim 1 is allowed, the withdrawn claim 14, which depends from claim 1, is rejoined to claim 1 and allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of the record fails to show or fairly suggest an electronic apparatus comprising: 
a display control unit configured to (i) display a setting screen for setting, based on a setting instruction from the user, one or more control settings to be assigned by the setting unit, wherein the setting screen includes (a) items indicating the operation level and the control setting assigned to the operation level and (b) a level display item, (ii) display, in response to the user operating the operation member while the setting screen is displayed, an indicator in the level display item to show the operation level that is being selected by the user operation of the operation member, and (iii) select the operation level by selecting one of the items on the setting screen and change the control setting assigned to the operation level by changing operation, in combination with other claimed elements.


Claim 15 is a method claim corresponds to apparatus claim 1; therefore, claim 15 is allowed for the same reasons given in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315.  The examiner can normally be reached on 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        03/09/2021